Citation Nr: 1736145	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-01 357	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for hydrocele in bilateral testicles.

3.  Entitlement to a compensable rating prior to June 28, 2012, and in excess of 20 percent from June 28, 2012, for a scar associated with vagotomy and pylororplasy for a duodenal ulcer (abdominal scar).

4.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.

In May 2016, the Board remanded the Veteran's increased rating claim for an abdominal scar for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for an eye disorder and a left lower extremity and knee disorder and entitlement to an increased rating for service-connected diverticulosis have been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for service-connected hemorrhoids and hydrocele are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 28, 2012, the Veteran's single abdominal scar did not cover an area of at least 6 square inches or 39 square centimeters; was not objectively unstable or painful; and did not result in any limitation of function

2.  At no time has the Veteran's abdominal scar covered an area of at least 72 square inches or 465 square centimeters; or resulted in any limitation of function.

3.  The Veteran dos not have anatomical loss of or the loss of use of a creative organ as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an abdominal scar prior to June 28, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2016).

2.  The criteria for a rating in excess of 20 percent for an abdominal scar from June 28, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2016).

3.  The criteria for entitlement to special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2014); 38 C.F.R. §§ 3.350(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2015.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In October 2009, the Veteran filed his increased rating claim for his abdominal scar, which was denied by a December 2009 rating decision.  In October 2012, the RO assigned a 10 percent rating effective June 28, 2012.  In March 2016, the RO assigned a 20 percent rating effective June 28, 2012.  The Veteran asserts he is entitled to higher ratings.

Under Diagnostic Code 7801, a 10 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area of at least 6 square inches or 39 square centimeters.  A 20 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area exceeding 12 square inches or 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a 10 percent rating is assigned for scars other than the head, face, or neck that are superficial and nonlinear with an area of at least 144 square inches or 929 centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Under Note (2), if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, scars and other effects of scars are to be evaluated by any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

In November 2009, the Veteran was afforded a VA examination.  He reported that his abdominal scar resulted in pain.  He reported that he had not experienced skin breakdown.  The examiner noted that the scar measured 21 centimeters by 0.8 centimeters.  On examination, the scar was not painful and there was no skin breakdown, no inflammation, no edema, and no keloid formation.  The examiner noted that scar was superficial with no underlying tissue damage.  The examiner noted that the scar was disfiguring.  The examiner noted that the scar did not limit the Veteran's motion.  The examiner noted there was no limitation of function due to the scar.

On June 28, 2012, the Veteran was afforded a VA examination.  The examiner reported that the Veteran's abdominal scar was 25 centimeters long.  The examiner indicated that the Veteran had an abdominal scar that was both painful and unstable.

In May 2016, the Veteran was afforded a VA examination.  He reported that his abdominal scar was very painful.  The examiner reported that the Veteran's scar was not unstable.  The examiner reported that that the Veteran's scar was superficial and measured 26 centimeters by 0.8 centimeters.  The examiner reported that the scar was not painful on examination.  The examiner reported there was no infection or skin breakdown noted.  The examiner reported that there was no keloid formation.  The examiner reported that the scar was not disfiguring.  The examiner reported that the scar did not limit the Veteran's functional status and the scar was stable.

The Veteran's treatment records do not document any complaints or treatment for his abdominal scar.  Thus, the Veteran's medical records do not document any limitation of function of the affected scar area.

Prior to June 28, 2012, the evidence of record does not establish that the Veteran's abdominal scar covered an area of at least 6 square inches or 39 square centimeters, was either unstable or objectively painful, or resulted in functional limitations.  While the Veteran reported that his abdominal scar was painful, the examiner specifically noted that the abdominal scar was not painful on examination.  As such, a compensable rating prior to June 28, 2012, is not warranted.

From June 28, 2012, the June VA examiner indicated that the Veteran's abdominal scar was both unstable and painful.  However, the evidence of record does not establish that the Veteran's abdominal scar covered an area of at least 465 square centimeters or result in functional limitations.  While the May 2016 VA examiner found that the Veteran's abdominal scar was not unstable, the Board will not disturb the rating assigned.  As such, a schedular rating in excess of 20 percent from June 28, 2012, is not warranted.

Accordingly, the criteria for a compensable rating prior to June 28, 2012, and in excess of 20 percent from June 28, 2012, for the Veteran's abdominal scar has not been met, and the Veteran's claim is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).
 
Special Monthly Compensation

Subject to certain limitations, special monthly compensation is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs as a result of a service-connected disability.  38 C.F.R. § 3.350(a).

The Veteran's medical records do not show a diagnosis of erectile dysfunction.

In May 2016, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was diagnosed with hydrocele right testicle.  On examination, the Veteran's penis, testes, and epididymis were evaluated as normal.  The examiner indicated that the Veteran did not have erectile dysfunction.

As such, a claim for entitlement to special monthly compensation on account of loss of use of a creative organ due to erectile dysfunction also is not warranted.  Therefore, the claim is denied.


ORDER

Prior to June 28, 2012, a compensable rating for an abdominal scar is denied.

From June 28, 2012, a rating in excess of 20 percent for an abdominal scar is denied.

SMC for loss of use of a creative organ is denied.



REMAND

At his November 2015 hearing, the Veteran testified that he was diagnosed with anemia due to his hemorrhoids.  He also testified that his hydrocele had increased in severity.

In May 2016, the Veteran was afforded a VA examination for his hemorrhoids and hydrocele.

In December 2016, the Veteran reported having rectal bleeding from his hemorrhoids.  He also reported that he was recently diagnosed with a left hydrocele, in addition to his right hydrocele.  In July 2017, he reported that the May 2016 VA examiner did not perform an internal examination of his hemorrhoids and requested that this be done.

As such, new VA examinations are required to evaluate the current nature and severity of the Veteran's hemorrhoids and hydrocele.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) to determine the current nature and severity of his service-connected hemorrhoids and hydrocele.  If the Veteran is bleeding from the rectum, the source of the bleeding should be identified, as due to hemorrhoids or to a gastrointestinal bleed.  A rectal examination should be performed, unless it if found to be unnecessary by the examiner (if so, the examiner should explain why it is unnecessary).  Furthermore, the examiner should specifically determine if the Veteran's hemorrhoids result in anemia.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


